In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-07-00120-CV

______________________________



DEWAYNE ROGERS LOGGING, INC., Appellant


V.


DEERE & COMPANY, d/b/a JOHN DEERE COMPANY, Appellee





On Appeal from the 411th Judicial District Court

Trinity County, Texas

Trial Court No. 18257







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION


	This is an appeal brought by DeWayne Rogers Logging, Inc., from a summary judgment. 
On our review of the clerk's record, we noted there was a possible defect in our jurisdiction because
several parties and issues were not disposed of.  On November 2, 2007, we mailed a letter to the
appellant requesting that it show this Court how we had jurisdiction over this appeal.  In response,
on November 12, we received a letter from appellant's counsel stating that the judgment was not final
and that a supplemental clerk's record would be filed when the appropriate documents were signed
by the trial court finally disposing of all issues and all parties.
	We have now been contacted by telephone by appellant's counsel and have again been
informed that this is an interlocutory appeal.  In that conversation, counsel has requested this Court
to dismiss the appeal for want of jurisdiction.  
	Pursuant to Rule 42.3 of the Texas Rules of Appellate Procedure, we dismiss this appeal for
want of jurisdiction.  See Tex. R. App. P. 42.3.


						Josh R. Morriss, III
						Chief Justice

Date Submitted:	December 13, 2007
Date Decided:		December 14, 2007


 

xt-align: justify">                                              

On Appeal from the County Court at Law #2
 Gregg County, Texas
Trial Court No. 2005-2464-CCL


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION
            Lacarisha Smith,
 the sole appellant in this case, has filed a motion seeking to dismiss her
appeal.  Pursuant to Tex. R. App. P. 42.1, her motion is granted.
            We dismiss the appeal.


                                                                        Josh R. Morriss, III
                                                                        Chief Justice

Date Submitted:          August 22, 2006
Date Decided:             August 23, 2006